Case 19-61608-grs Doc 833-34 Filed 07/29/20 Entered 07/29/20 08:18:59   Desc
             Exhibit 34. B. Riley Sale Process Summary Page 1 of 2




                             EXHIBIT 34
        Case 19-61608-grs Doc 833-34 Filed 07/29/20 Entered 07/29/20 08:18:59      Desc
                     Exhibit 34. B. Riley Sale Process Summary Page 2 of 2


Process Summary
                                        Buyer Log Summary
                                                                 # of Parties
                   Description                                  (St. Alexius)
                   Parties Contacted/Marketing Materials Sent               205
                   NDA Sent                                                   27
                   NDA Executed                                               21
                   Data Room Access                                           21
                   Site Visit Completed                                        5
                   LOI Submitted                                               5
                   APA Submitted                                               4
                   Final Bids                                                  2
                   Declined opportunity                                       26




                                                                                          1
